United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3955
                                  ___________

Yvette Walker,                           *
                                         *
              Plaintiff/Appellant,       *
                                         *
       v.                                *
                                         *
David Bonenberger, DeAndre Boyd,         *
In Official and Individual Capacity,     *
City of St. Louis, A Municipal           *
Corporation, Mary E. Nelson, Susan       *   Appeal from the United States
C. J. Rollins, Bart Saracino, Michael J. *   District Court for the
Quinn, Francis G. Slay,                  *   Eastern District of Missouri.
                                         *
              Defendants/Appellees,      *
                                         *
Timothy E. Reagan,                       *
                                         *
              Defendant,                 *
                                         *
Circuit Attorney Office,                 *
                                         *
              Movant Below.              *

                                  ___________

                            Submitted: October 14, 2005
                               Filed: February 24, 2006
                                ___________

Before RILEY, JOHN R. GIBSON, and COLLOTON, Circuit Judges.
                            ___________
COLLOTON, Circuit Judge.

       Yvette Walker brought an action pursuant to 42 U.S.C. § 1983 against police
officers from the city of St. Louis, alleging an unreasonable search of her apartment
and seizure of her person pursuant to an invalid warrant. She also advanced claims
against the St. Louis Board of Police Commissioners for failing adequately to train
and supervise police officers. The district court1 granted summary judgment for the
defendants on all of Walker’s claims, and we affirm.

                                          I.

       This case involves allegations of an unlawful search and seizure at an
apartment in St. Louis where Walker resided. Walker’s apartment was located at
2026 Withnell Avenue on the second floor of the building. Investigation conducted
in connection with the disputed search and seizure determined that another party
residing in the same building, Daryl Stanton, was involved in drug trafficking.
According to Walker’s evidence, Stanton lived in an apartment with living space on
the third floor, but with an entrance on the second floor and an internal stairway
leading to the third floor. Walker asserts that officers searched her apartment and
detained her for an hour, but actually intended to search Stanton’s apartment, and that
the search and seizure in her apartment violated the Fourth Amendment.

       On September 5, 2001, Officer David Bonenberger of the St. Louis Police
Department obtained a warrant to search “2026-A Withnell, described as the second
floor apartment of the brown brick, two-story [d]welling of brick construction.” The
affidavit in support of the warrant explained that a confidential source, who had
proven reliable in the past, informed Bonenberger that a person known as “Yellow”


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
transported large amounts of heroin and crack cocaine to 2100 Withnell Avenue in
St. Louis. The source further explained that “Yellow” gave a quantity of the drugs
to a person known as “Nick,” who resided at “2026-A Withnell in the second floor
apartment.” “Yellow” was said to direct customers to “Nick” at 2026 Withnell to
obtain cocaine or heroin after “Yellow” accepted payment at 2100 Withnell.

       Bonenberger’s affidavit recounted that he conducted surveillance at 2100
Withnell and 2026 Withnell on four dates in August and September 2001. He
described 2026 Withnell as “brown brick construction two-story, facing north.” He
explained that “[a] wooden staircase ascends to the second floor rear porch which is
attached to the rear (south side) of the building,” and that “[t]he entry door to the
second floor apartment is accessible by ascending the wooden staircase and is located
on the rear (south side) of the building.” Bonenberger stated that during his
surveillance, he observed “Yellow” direct pedestrians from 2100 Withnell to 2026
Withnell, where they ascended the outside staircase and proceeded to “knock at the
door to the second floor apartment.” The affiant stated that he then observed hand-to-
hand transactions between “Nick” and the pedestrians “through the door.” Based on
this information, Bonenberger stated his belief that crack cocaine and heroin were
“being kept in and sold from . . . the second floor apartment of 2026 Withnell.”

       When officers arrived at 2026 Withnell Avenue on September 5 to execute the
warrant, they observed Daryl Stanton leave the building and conduct several narcotics
transactions on the sidewalk. Officers approached Stanton, at which time he removed
a plastic baggie from his pocket and dropped it to the ground. Police placed Stanton
under arrest and asked where he lived. He replied that he lived in the second floor
apartment at 2026 Withnell Avenue.

      Bonenberger and Officer DeAndre Boyd then walked to the second floor
landing at 2026 Withnell. Two doors were accessible from the second floor landing.
Although the search warrant referred to the subject address as 2026-A, neither door

                                         -3-
on the second floor landing was marked with the letter “A.” The record is confusing
as to the marking of the doors,2 but however the doors were labeled, the parties agree
that Bonenberger was on the second floor landing, that he used a sledgehammer to
break down the door on the left, and that this was the door to Walker’s apartment.
(Appellant’s App. at 35-36, 39-40; Doc. # 35.3, Bonenberger Aff. at 2-3; Doc. # 35.4,
Boyd Aff. at 1-3). Walker and her then-boyfriend, Henry Stokes, were inside the
apartment.

       The parties dispute what happened next. Bonenberger testified that Walker
told him privately that Stanton had forced her to let Stanton use her apartment and
telephone while Stokes was at work. Walker denies making any such statement, and
taken in the light most favorable to Walker, the evidence shows that Walker and
Stokes merely informed the officers who entered the apartment that Stanton resided
on the third floor. Walker and Stokes averred that Officer Boyd conducted a brief
search of Walker’s apartment. Walker testified, based on her inference from noise
she heard from the upstairs apartment, that the officers then departed her apartment
to search the third-floor apartment. One officer remained with Walker and Stokes,
and approximately one hour later, other officers returned. For some part of that hour,
according to Walker and Stokes, officers detained Stanton and his girlfriend in
Walker’s apartment. Walker states that after an hour of detention, Bonenberger
apologized to her for breaking into “the wrong apartment,” and explained how she
could have her door repaired at the city’s expense.


      2
       Photographs of the landing submitted by Walker show, from left to right, a
window, a door with a small window, and a solid door. (Pl.’s Ex. 6, 7, Appellant’s
App. at 59, 60). Walker asserts in an affidavit that her door was marked with the
number “2.” Neither door shown in aforementioned photographs, however, is marked
with a number or letter. Another exhibit does show a photograph of a door marked
number “2,” (Pl.’s Ex. 8, Appellant’s App. at 61), but this door is solid, and unlike the
solid door on the second floor landing (which is to the right of the door with the small
window), the door marked number “2” is depicted to the right of a window.

                                          -4-
      Walker brought a § 1983 action against officers Bonenberger and Boyd,
claiming that they violated her rights under the Fourth and Fourteenth Amendments
by searching her apartment without a valid warrant and by unreasonably searching
her apartment and seizing her person even after they discovered that they had entered
the wrong unit. Walker also sued the St. Louis Board of Police Commissioners for
allegedly failing to train and supervise its officers adequately.

      During discovery, a dispute arose concerning Walker’s desire to obtain
information from the St. Louis Circuit Attorney’s Office. The circuit attorney had
declined to prosecute Stanton based on the events of September 5. Walker believes
the meaning of “Ref. 77,” an internal code listed on an official “Information
Disposition Report,” will reveal the reason why the circuit attorney decided not to
prosecute Stanton, and that this information would be relevant to her claim. Through
a subpoena duces tecum, Walker sought from the chief warrant officer for the circuit
attorney’s office the meaning of “Ref. 77,” but the circuit attorney moved to quash
the subpoena, and the district court granted the motion.

       The district court then granted the defendants’ motion for summary judgment
on the § 1983 claims. With respect to the search warrant, the district court concluded
that Walker failed to overcome the presumption of validity regarding Bonenberger’s
affidavit in support of the warrant. The court rejected Walker’s argument that the
identification of her apartment as “2026-A” rendered the warrant invalid, because the
warrant also specifically authorized a search of the “second floor” apartment. The
court determined that the search of Walker’s apartment was reasonable, because
based on information obtained from the confidential informant, their own
surveillance, and Stanton’s assertion that he lived in the second floor apartment, the
officers reasonably could have concluded that illegal narcotics trafficking was
conducted from Walker’s apartment. Also noting that Walker could not prove
damages resulting from the search, the court ruled that Bonenberger and Boyd were
entitled to summary judgment. The court also concluded that Walker could not

                                         -5-
sustain her claim against the Board of Police Commissioners, because the officers had
not violated her constitutional rights.

                                          II.

       We review the district court’s grant of summary judgment de novo, reviewing
“the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any,” and considering all reasonable inferences in the
light most favorable to the non-moving party. Fed. R. Civ. P. 56(c). After
undertaking that review, we conclude as a matter of law that the evidence, taken in
the light most favorable to Walker, cannot establish a violation of her rights under the
Fourth and Fourteenth Amendments.

       Walker argues that the search warrant obtained by Bonenberger was invalid,
because it did not describe the place to be searched with particularity. She assumes
that the police actually intended to search the third-floor apartment in which Stanton
ostensibly resided, and that the warrant’s description of a “second floor apartment”
failed accurately to describe the place to be searched. See Maryland v. Garrison, 480
U.S. 79, 85 (1987). Walker contends that the evidence would support a finding that
Bonenberger failed to take reasonable steps to investigate which apartment was the
target of the investigation before obtaining a warrant to search the non-existent
apartment “A.”

      We agree with the district court that the police did not violate Walker’s rights
under the Fourth Amendment. Regardless whether Bonenberger concluded one hour
after the search of Walker’s apartment that police had searched the “wrong
apartment,” Walker has not created a genuine issue of fact concerning whether police
had probable cause to search Walker’s apartment at the time the warrant was issued,
see id., or whether they reasonably relied on the warrant to search Walker’s
apartment. Bonenberger averred in his affidavit that during surveillance conducted

                                          -6-
before the search, he observed drug transactions in the doorway of the second-floor
apartment. He stated that these events took place at the left door, (Doc. # 35.3,
Bonenberger Aff. at 2), that is, the door to Walker’s apartment. These observations,
together with the information from the confidential source that drugs were distributed
from the “second floor apartment” at 2026 Withnell, established probable cause to
search Walker’s apartment. That the warrant erroneously identified the unit at “2026-
A Withnell,” when Walker’s apartment was not labeled with an “A,” does not render
the warrant invalid. See Steele v. United States, 267 U.S. 498, 503 (1925) (“It is
enough if the description is such that the officer with a search warrant can, with
reasonable effort, ascertain and identify the place intended.”); United States v. Jones,
208 F.3d 603, 608 (7th Cir. 2000); United States v. Stonerook, 134 F. App’x. 982,
984 (8th Cir. 2005) (per curiam) (unpublished).

       We disagree with Walker’s suggestion that this case is like Maryland v.
Garrison, where it was determined that police entered a residence that they did not
have probable cause to search. In that scenario, we consider whether the officers
knew or should have known that the warrant did not particularly describe the place
to be searched. See Garrison, 480 U.S. at 85. Here, the officers searched a residence
for which they did have probable cause, based on Bonenberger’s observation of
transactions at Walker’s door and the information from a confidential source about
drug dealing at the second-floor apartment.

      To undermine the validity of the warrant, therefore, Walker must show that
Bonenberger’s sworn statements in the affidavit supporting the warrant were
deliberately false or made with reckless disregard for the truth. Franks v. Delaware,
438 U.S. 154, 171 (1978). Although Walker denies that Daryl Stanton ever
conducted drug transactions from her apartment, this bare assertion is insufficient to
make the requisite substantial preliminary showing. E.g., United States v. Moore, 129
F.3d 989, 992 (8th Cir. 1997). Even if Bonenberger later concluded that he was
mistaken about the doorway in which he had observed “Nick” conduct drug

                                          -7-
transactions, there is no showing that he deliberately or recklessly misrepresented his
observations at the time he applied for the search warrant. Accordingly, the district
court was correct to grant summary judgment for the defendants on the claim that the
warrant was defective. See Hunter v. Namanny, 219 F.3d 825, 829-30 (8th Cir.
2000); Bagby v. Brondhaver, 98 F.3d 1096, 1099 (8th Cir. 1996). Because the
warrant was valid, and because nothing police learned from Stanton undermined their
objectively reasonable belief that Walker’s apartment was connected to drug
trafficking, the search was reasonable. See Garrison, 480 U.S. at 88.

       We also conclude that there is no genuine issue of fact concerning whether the
officers reasonably detained Walker for a period of approximately one hour during
the course of the search and related activities. Taken in the light most favorable to
Walker, the evidence is that shortly after the entry to her apartment, Walker and
Stokes informed police that Stanton (who had just been arrested outside the building)
resided in the third-floor apartment. Walker contends that police then departed her
apartment to search the third-floor apartment, but left an officer to monitor Walker
while she sat, unrestrained, on her couch. An hour later, according to her evidence,
Bonenberger returned and apologized for searching the “wrong apartment.”

       These facts do not establish an unreasonable seizure. Police had a valid
warrant for Walker’s apartment, and it was permissible to detain the occupants during
a reasonable search of that apartment. Muehler v. Mena, 125 S. Ct. 1465, 1470
(2005); Michigan v. Summers, 452 U.S. 692, 705 (1981). There is no evidence that
police knew immediately upon entering Walker’s apartment that it was the “wrong
apartment.” When Walker and Stokes claimed that the drug trafficker suspected of
using Walker’s apartment to distribute drugs actually lived on the third floor, the
officers were not obliged immediately to accept those representations and abandon
the investigation of the apartment for which they had a warrant. Even assuming
Walker’s version of the facts, it was reasonable for the officers to investigate and
verify the statements of Walker and Stokes by searching the third-floor apartment

                                         -8-
before terminating the search of Walker’s apartment. Stanton, after all, had informed
police that he lived in the “second-floor apartment,” not the “third-floor apartment,”
and it was reasonable for police to guard against the possibility that Walker and
Stokes provided misinformation in order to create an opportunity to destroy evidence
or flee the scene.

       Finally, Walker argues that the district court erred in granting the circuit
attorney’s motion to quash Walker’s subpoena duces tecum for an explanation of the
internal code “Ref. 77.” We review a district court’s motion to quash for abuse of
discretion, recognizing “that the court has a range of choice, and its decision will not
be disturbed as long as it stays within that range, is not influenced by any mistake of
law or fact, or [does not make] a clear error of judgment in balancing relevant
factors.” Miscellaneous Docket Matter #1 v. Miscellaneous Docket Matter #2, 197
F.3d 922, 925 (8th Cir. 1999) (internal quotations omitted). Even assuming that the
meaning of the internal code would provide some insight to why Stanton was not
prosecuted, we see no abuse of discretion. There is no showing that the reason why
the circuit attorney chose not to prosecute Stanton is relevant to the reasonableness
of the search and seizure in Walker’s apartment. The reasonableness of the police
conduct is determined by objective standards in light of historical facts. Evidence
concerning the prosecutor’s subjective evaluation of the case against Stanton and
corresponding exercise of prosecutorial discretion would not be relevant to the issues
raised under the Fourth Amendment.

       For the foregoing reasons, we conclude that the officers did not violate
Walker’s constitutional rights. Because the officers committed no constitutional
violation, the district court also was correct to dismiss the claim against the Board of
Police Commissioners. City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per
curiam).

                                   *       *       *

                                          -9-
The judgment of the district court is affirmed.
               ______________________________




                            -10-